DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Status of Claims:
Claims 1-18 are pending in Instant Application.
Claims 1-18 are rejected. 

Response to Arguments
Applicant's arguments filed in the amendment filed 03/15/2021, have been fully considered but they are not persuasive. The reasons are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, and 13 recite the term "pravega node", which is a term that is not defined by the Applicant’s disclosure. The Applicant’s specification in page 5, paragraph [0029] states “As used herein, the terms "Stream" or "Pravega" refers to a new storage primitive.” However, it is not clear to the Examiner what is exactly a pravega node or for instance the term a new storage primitive. The specification merely describes the result of using this type of node (pravega node), but does not describe what exactly a pravega node is. Since the Applicant’s specification does not provide a clear definition of pravega node, the claims are indefinite. Therefore, Examiner cannot further prosecution since the claim is indefinite. 
Claims not specifically mentioned are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1, 7, and 13, the prior art fails to explicitly teach packaging a set of raw stream data as an event by a client application, wherein the event is associated with an event time and a routing key; using a hashing algorithm to assign a stream segment to the event based on the routing key; sending the event to a pravega node; receiving the event by the pravega node; and storing the event in tier 1 storage based on the stream segment, the event time and the routing key.
Regarding claims 2-6, 8-12, and 14-18 depend from claim 1, claim 7, and claim 13, respectively, are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

REMARKS
	Applicant submitted arguments to overturn the rejection on 03/15/2021. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1: Applicant argues that Claims 1-18 are not indefinite because Pravega Node is known to the art. See remarks – page 6.
In response, the examiner respectfully submits: Examiner maintains the rejection. Applicant cites to a webpage that purports to explain “Pravega Concepts.” This citation is insufficient for at least three reasons. First, there is no evidence as to what the content of the webpage was prior to the effective filing date. Part of the reason the Office does not allow incorporation by reference to a webpage is because the content of a webpage can change over time. The webpage is only evidence of the content of the webpage at the time of retrieval, not at the effective filing date. The webpage is not dated. Consequently, it would only be speculation that the webpage disclosed anything at the effective filing date.
Second, there is no evidence that the document was accessible to the public or that the public would attach the meaning of the document to the claims. There is no evidence that the webpage was searchable or otherwise made available “to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, could locate it,” so it is unclear if was available to the public at all. Even assuming it was, citing to prevega.io merely connotes what pravega.io views as indicative of the term Pravega. Applicant does not cite to any textbook, dictionary, or other outside source that the art would view the term Pravega in such a manner.
Third, even assuming the webpage was a proper definition at the effective filing date, the document does not make the term Pravega Node apparent to one of skill. Examiner agrees that the term “Node” is well-known to the art (see Remarks, page 6). Assuming that the “Pravega Concepts” webpage was definitional to one of skill, the term Pravega Node still would not be definite because all the Pravega Concepts page does is 
A selection of functional features in the Pravega Concepts document follows: “Pravega Streams are based on an append-only log data structure.” “Elastic, scalable support for a large volume of Streams, data and applications is at the heart of Pravega’s design.” “Readers can read from any point in the Stream.” “Pravega has the concept of a Position, that represents where in a Stream a Reader is currently located.” “The number of Stream Segments can grow and shrink over time as I/O load on the Stream increases or decreases.” “Currently, there are three kinds of scaling policy:” “Pravega supports Transactions.” “Pravega is a streaming storage primitive; it can also be thought of as a mechanism to coordinate processes in a distributed computing environment. The State Synchronizer feature of Pravega falls into the latter category.” See also the Figure under the Architecture header.
It is unclear what Pravega Node in Claim 1 means after reading this document. For example, how would one of skill know whether the claimed Pravega Node includes transactions? The fact that Pravega supports transactions does not make clear whether the claimed node has transactions as a requirement or not. Similarly, the cited sections above are unclear whether readers can read from any point in the stream, and whether the autoscaling feature (“The number of Stream Segments can grow and shrink over time…”) is a mandatory limitation or not. Is Pravega limited to having a scaling policy, or is it limited to a scaling policy that consists of the three types of scaling policy “currently” available?
can rapidly ingest data into durable storage and support a large variety of application use cases such as stream processing frameworks like Flink, publish/subscribe messaging, NoSQL databases such as a Time Series Database (TSDB), workflow engines, event-oriented applications and many other kinds of applications.” which is indefinite relative language and an improper open-ended Markush limitation, see MPEP 2173.05(b) and 2173.05(h). Because all of the functional results are alleged novel functional results, virtually all of the functional language would be indefinite under MPEP 2173.05(g) because it is unclear what structures or steps encompass the results.
The word “Pravega” clearly limits the word “Node” and the public is entitled to know what limitations are real limitations such that the scope of the claims is clear. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” (MPEP 2173.05(a)) There can be no better example of opaque language than here, where the specification invents a word, the word is not known to the art, and argument that the term is definite consists of citing 
Certainly if Examiner simply named two references and said “One of skill would know the claim is obvious from looking at these two references” Applicant would balk at that being a sufficient argument and evidence for obviousness. It seems to Examiner that if the term “Pravega Node” is so easily amenable to definition that Applicant would have no problem stating what that definition is and then citing to specific portions of clearly applicable evidence that one of skill would have understood that to have been the definition at the effective filing date. Applicant does not do so. Examiner finds the argument unpersuasive and maintains the rejection.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/NICHOLAS P CELANI/Examiner, Art Unit 2449